August 8, 1952,

Hbn. Coke R: Sfevenson~,,Jr.'.~
Administrator
Texas Liquor Ooatrol Board
Austin, Texas              Opinion Ro. V-1503
                           Re:   Legality of a C,lassB
                                 Wholesaler'stransport-
                                 ing ale in a motor ve-
                                 hicle which he holds as
                                 lessee under a year-to-
Rear Mr. Stevenson:              year lease.
          Inyour letter requesting an opinion of thla
office youratate that you are concernedwith Paragraph
(If,),Section 15, of the Texas Liquor Control Act (Art.
666-15, V.P.C.). Specifically,you ask whether a Class
B Wholesaler can transport ale in trucks which he holds
as leasee on a year-to-yearlease with an optton to pur-
chase ,oran,agreementto purchase on demand of the les-
sor, In view of the above mentioned paragraph of the
Liquor Control Act.
           Paragraph (13) of Article 666-15, V.P.C., reads
in part:
          "Private Carrier Permit. Brewers, dis-
     tillers, wineries, rectifiers,wholesalers,
     Class B Wholesalers,and'Wlne Bottlers Per-
     mittees shall be entitled to transport liquor
     from the place of sale or distributionto the
     purchaaer,,uponvehicles owned in nood faith
     by such permitteeswhen such tfansportation
     is for a lawful purpose; . . . (Emphas~ls ours
     throughout.)
           Paragraph (5) of Article 6663a, V.P.C., reads:
          "'Liquor',shallmean any alcoholic bev-
     erage containingalcohol in excess of ,four(4)
     per centum by weight, unless otherwise lndl-
     cated. Proof that an alcoholic beverage Is al-
     cohol, spirits of wine, ,whiskey,liquor, wine,
     brandy, gin, rum, ale, malt liquor, tequila,
Hon. Coke R. Stevenson,Jr., page 2, (V-1503 1


     mescal! habanero
                   . - or barreteage,
                           .. . ..    shall be
                                            _.
     prima-I'acleevlaence tnat tne same 1s lx-
     quor as herein defined."
          It 18 contended by the lessor of the trucks
in question that the ,definitionof eowner" as set out
In Section 10, Subdivision (d), of Article 6701d, V.C.S.,
controls the question here involved.
          Section 10, Subdivision (d), Article 6701d, reads:
          "Owner. A person who hold8 the legal
     title of a vehicle or in the event a ve-
     hicle 18 the subject of an agreement for
     the conditionalsale or lease thereof with
     the right of purchase upon performanceof
     the COnditiOn8 stated in the agreement and
     with an Immediate right of possession vested
     in the conditionalvendee or lessee, or In
     the event a mortgagor 0f.a vehicle ia en-
     titled to posses8ion,then such conditional
     vendee or lessee or mortgagor shall be deem-
     ed the owneP for the purpose of this Act."
          lTNs Act" referred to above is clearly Article
6701d, V.C.S., entitled "Uniform Act Regulating Traffic on
Highways.' Rothing in the act indicatesa legislativein-
tent to extend this definition to any statutes other than
to Article 6701d.
          For an answer to your q;estion we must look not
to the meaning of the word owner in Article 6701d but to
the meanlng intended by the Legislaturein the particular
statute under consideration,Article 666-15, V.P.O. Here
the term *owner in good faith* 18 wed.
          The verb 'owned" has been used in the sense of
a good legal title. Miller-LinkLumber Co. v. Stephenson,
265 S.W. 215, 220 (Tex. Civ. App. 1924 Aff'd, Tex. Comm.
APP., 277 S.W. =‘39), wherein the court saidl
          "        to own mean8 to hold as property,
     to have'a'ligalor rightful title to. 21 A. &
     E. Eveg. Law (26 Ed.) 1025. to have a good and
     legal title to. 29 Cyc 1548, 1549. An owner
     is defined: 'one who owns; a proprietor;one who
     has the legal or rightful tltler Webster, lone
     who has dominion of a thing, real or personal,
     corporeal or incorporeal,which he haa the right
:   -




        ,Bon.Coke R. Stevenson,Jr., page 3, (V-1503)


             to enjoy,a,nddowithas h8 plea8es,,  either. .,-
             to spoil or dastroy-,itaa.,faras the,.law, ;
             permits.,unlessihe-beipreventedby 808M ,a.gree-
             ment,or,covenan.t~wNchresf,rains M,s ,rlght.te,
                                                    ,, ,;
                  We recognize that the term eowner"'i.8often con-
        strued to include.oneholding property under lease. Atty.
        Gen. Op. V-1497 (1952). The constructiondepends upon the
        context and purpose:s:
                             ,ofthe statute in which the~.te,rmls
        used.
                  It is our belief the word8 *owned in~good faith
        by' were u8ed UiParagraph 13 of Article 666-15 of the Tex-
        as LSquor Control.'A&'inthe sense of an absoluteand un-
        qualified.legaltitle., In Paragraph (g) -ofArticle 667-231
        of the Liquor C,ontrolAct, a section similar to~paragraph
        l..ez:,Artlcle666-i5 but appiylng to the trensportationof
                the word8 or leased immediatelyfollow the word
        owned,'whilethese words are consplciouslyomitted from Par-
        agraph 13 of Article 666-15.
                  Paragraph 13 of Article 666-15 reads in part:
                  * . . . upon vehicles owned In good faith
             by such permittees . . .*
                  Paragraph (g) of   Article   667-23t reads in part:
                  *   . . in vehicle8 owned or leased in good
             faith by him."
                  The Legislaturehaving limited the transportation
        in Article 666-15 to "vehicles owned in good faith while
        expressly authorizingthe use of "leased veNcles In Arti-
        cle 667-23t clearly indicates a legislativeintent to re-
        quire permittees under the former section to have absolute
        legal title In vehicle8 used for transportingliquor. This
        is in accord with well establfahedrules of statutory con-
        struction. 2 Sutherland Statutory Construction (3rd Rd.
        1943) 414.

                                  SUMMARY
                  A Class B Wholesaler cannot transportale
             from the place of sale or distributionto the
             purchaser upon a motor vehicle which he holds
             as a lessee under a year-to-yearlease wlth an
Hon. Coke R.. SteVen8On, Jr.,   page 4,   (V-1503)



        option to purchase op agreement to purchase
        on dtimand of th@ leasop.   To do 80 would
        violate  Article 666-15,~ V.P.C., which re-
        stricts  a’Class B Wholesaler transporting
        ale to ‘vehicles  owned in good faith by such
        permittee?.”
                                  Yours very    truly,

APPROVBDr                           PRICl5 MlCIBL
                                  Attorney  Qeneral
Red McDaniel
State Affairs        Mvlsion
E. Jacobson                       By2uk            k-4Jkta
Reviewing Assistant                  Milton    Richardson
                                             A8818tant
Charles    s. Mathews
First    Assistant

RR/et